

115 HR 5408 IH: To amend the Public Health Service Act to provide for prevention and treatment of substance abuse grants to recovery community organizations, and for other purposes.
U.S. House of Representatives
2018-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5408IN THE HOUSE OF REPRESENTATIVESMarch 23, 2018Mr. Brat introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to provide for prevention and treatment of substance abuse
			 grants to recovery community organizations, and for other purposes.
	
		1.Prevention and treatment of substance abuse grants to recovery community organizations
 (a)In generalSection 1935 of the Public Health Service Act (42 U.S.C. 300x–35) is amended— (1)in subsection (a), by striking For the purpose of and inserting Subject to subsection (c), for the purpose of; and
 (2)by adding at the end the following new subsection:  (c)Allocations for recovery community organizations (1)In generalBeginning with fiscal year 2019, of the amounts appropriated under subsection (a) for a fiscal year, 20 percent of such amounts for such year shall be used by the Secretary to award grants to recovery community organizations for the purpose of providing recovery-focused addiction treatment for individuals with a substance use disorder.
 (2)Recovery community organization definedFor purposes of this subsection, the term recovery community organization means— (A)an organization accredited by the Council on Accreditation of Peer Recovery Support Services; or
 (B)an independent nonprofit organization described in section 547(a).. (b)Technical amendmentSubsection (a) of section 1935 of the Public Health Service Act (42 U.S.C. 300x–35), as amended by subsection (a)(1), is further amended by striking the second period at the end.
			